DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions.
Applicant’s election with traverse of Group I in the reply filed on 8/17/2021 is acknowledged.  Based on the claim amendments filed on 8/17/2021, the previous restriction requirement has been withdrawn.

Claim Objections
Claims 12, 15, 16, 17 and 18 are objected to because of the following informalities:  
Claim 12 recites “a pressing surface” in line 4.  It should be changed to “the pressing surface” as this limitation has already been recited in the earlier claim language.
Claim 12 recites “workpiece receiving opening” in line 5.  It should be changed to “the workpiece receiving opening” as this limitation has already been recited in the earlier claim language.
Claim 15 recites “the inner counter” in line 2.  It should be changed to “the inner contour.”
Claim 16 recites “a pressing surface” in line 5.  It should be changed to “the pressing surface” as this limitation has already been recited in the earlier claim language.
Claim 16 recites “workpiece receiving opening” in line 7.  It should be changed to “the workpiece receiving opening” as this limitation has already been recited in the earlier claim language.
Claim 17 recites “a pressing surface’ in line 12.  It should be changed to “the pressing surface” as this limitation has already been recited in the earlier claim language.

Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14, 16-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapated by Becker (U.S. Patent No. 2,147,763).
Regarding Claim 12, Becker teaches a punch (Fig. 1, 1) for a staking and/or riveting device (see Fig. 3), comprising: 
a workpiece receiving opening (Fig. 1, 5), which is formed on a pressing surface (Fig. 1, surface of cavity (5)) of the punch (Fig. 1, 1) to make a workpiece (rivet in Fig. 2), which projects from a contacting surface (see Fig. below), at least partially introducible into the workpiece receiving opening (Fig. 1, 5) in response to a pressing surface of the punch approaching the respective contacting surface  (see Fig. below) and deformable in conformity with an inner contour of workpiece receiving opening (Fig. 1, 5) (Page 2, Col. 2, lines 21-28); 
wherein: 

an inner-contour intermediate surface (see Fig. below) is disposed between a rim (see Fig. below) of the inner contour on the pressing surface and the ellipsoidal cap-shaped partial surface and is cylinder jacket-shaped (Fig. 1 a lower portion (inner-contour intermediate surface) of the cavity (5) has a cylindrical shape.).
Examiner notes that the limitations such as “to make a workpiece, which projects … deformable in conformity with an inner contour of workpiece receiving opening” is a statement of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the structure of Becker’s punch is not only is capable of performing the intended use, but also, actually performs the intended use.


    PNG
    media_image1.png
    243
    355
    media_image1.png
    Greyscale


Regarding Claim 13, Becker teaches the punch of claim 12, wherein at least a portion of the workpiece (rivet in Fig. 2) is deformable in conformity with the ellipsoidal cap-shaped partial surface of the inner contour (Page 2, Col. 2, lines 21-22), and, insofar as the workpiece has an excess material relative to an ellipsoidal segment volume (Fig. 2, a portion of the closing head of the workpiece surrounded by the ellipsoidal portion of the cavity (5)) that is covered by the ellipsoidal cap-shaped partial surface (see Fig. below), a further portion (Fig. 2, 6) (Fig. 2, a portion of a closing head of the workpiece surrounded by the cylindrical portion of the cavity (5)) of the workpiece is deformable in conformity with the cylinder jacket-shaped inner-contour intermediate surface (see Fig 2).
Examiner notes that the limitations such as “at least a portion of the workpiece is deformable in conformity …a further portion of the workpiece is deformable …” is a statement of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the structure of Becker’s workpiece (rivet) not only is capable of performing the intended use, but also, actually performs the intended use.
Regarding Claim 14, Becker teaches the punch of claim 12, wherein the cylinder jacket-shaped inner-contour intermediate surface (see Fig. above) bounds the rim (see Fig. above) of the inner contour at the pressing surface (Fig. 1, surface of cavity (5)), and the ellipsoidal cap-shaped partial surface (see Fig. above) of the inner contour bounds the cylinder jacket-shaped inner-contour intermediate surface (see Fig. above) (Fig. 2, cylindrical jacket-shaped inner-contour intermediate surface abuts the rim at its lower end and the ellipsoidal cap-shaped partial surface at its upper end.)
Regarding Claim 16, Becker teaches a staking and/or riveting device (see Fig. 3), comprising

a workpiece receiving opening (Fig. 1, 5), which is formed on a pressing surface (Fig. 1, surface of cavity (5)) of the punch (Fig. 1, 1) to make a workpiece (rivet in Fig. 2), which projects from a contacting surface (see Fig. above), at least partially introducible into the workpiece receiving opening (Fig. 1, 5) in response to a pressing surface of the punch approaching the contacting surface (see Fig. above) and deformable in conformity with an inner contour of workpiece receiving opening (Fig. 1, 5) (Page 2, Col. 2, lines 21-28); 
wherein: 
at least a partial surface (see Fig. above) of the inner contour (Fig. 1, 5) is formed in an ellipsoidal cap shape (Fig. 1, an upper portion (inner contour immediate surface) of the cavity (5) has an ellipsoidal shape), and
an inner-contour intermediate surface (see Fig. above) is disposed between a rim (see Fig. above) of the inner contour on the pressing surface and the ellipsoidal cap-shaped partial surface and is cylinder jacket-shaped (Fig. 1, a lower portion (inner-contour intermediate surface) of the cavity (5) has a cylindrical shape.).
Examiner notes that the limitations such as “to make a workpiece, which projects … deformable in conformity with an inner contour of workpiece receiving opening” is a statement of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the structure of Becker’s punch not only is capable of performing the intended use, but also, actually performs the intended use.
Regarding Claim 17, Becker teaches a joining partner (sheets) for cooperating with a punch (Fig. 1, 1) or a staking and/or riveting device (see Fig. 3) that includes the punch (Fig. 1, 1), comprising:

wherein: 
a rim region (Fig. 2, a “rim” region of a punch cavity (5)) directly surrounds the opening (Fig. 2 shows the “rim” region of the punch cavity surrounding the opening of the sheets) and projects from the contacting surface (Fig. 2, “rim” region of the punch cavity is in contact with the contacting surface and is projecting upwards from the contacting surface.) (see Fig. 2);
a punch (Fig. 1, 1) includes a workpiece receiving opening (Fig. 1, 5), which is formed on a pressing surface (Fig. 1, surface of cavity (5)) of the punch (Fig. 1, 1) to make the workpiece (rivet in Fig. 2), at least partially introducible into the workpiece receiving opening (Fig. 1, 5) in response to a pressing surface of the punch approaching the contacting surface (see Fig. above) and deformable in conformity with an inner contour of workpiece receiving opening (Fig. 1, 5) (Page 2, Col. 2, lines 21-28); 
at least a partial surface (see Fig. above) of the inner contour (Fig. 1, 5) is formed in an ellipsoidal cap shape (Fig. 1, an upper portion (inner contour immediate surface) of the cavity (5) has an ellipsoidal shape), and
an inner-contour intermediate surface (see Fig. above) is disposed between a rim (see Fig. above) of the inner contour on the pressing surface and the ellipsoidal cap-shaped partial surface and is cylinder jacket-shaped (Fig. 1, a lower portion (inner-contour intermediate surface) of the cavity (5) has a cylindrical shape.).
Examiner notes that the limitations such as “a workpiece to be staked and/or riveted is introducible … the joining partner” and “to make a workpiece at least… deformable in conformity with an inner contour of workpiece receiving opening” are statements of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference 
Regarding Claim 18, Becker teaches a device (rivet & sheets), comprising: 
at least one staked or riveted workpiece (rivet in Fig. 2) that projects from a contacting surface (see Fig. above) of the device (sheet), is at least partially introducible into a workpiece receiving opening (Fig. 1, 5) formed on a pressing surface (Fig. 1, surface of cavity (5)) of a punch (Fig. 1, 1) in response to a pressing surface of the punch approaching the contacting surface (see Fig. above), is deformable in conformity with an inner contour of the workpiece receiving opening (Fig. 1, 5) that has (a) an ellipsoidal cap shaped partial surface (see Fig. above) and (b) an inner-contour intermediate surface (see Fig. above) disposed between a rim (see Fig. above) of the inner contour on the pressing surface (Fig. 1, surface of cavity (5)) and the ellipsoidal cap-shaped partial surface (see Fig. above), the inner-contour intermediate surface (see Fig. above) being cylinder jacket-shaped, so that the at least one staked or riveted workpiece (rivet) has an outer contour that includes: 
at least one ellipsoidal cap-shaped first partial surface (see Fig. 2); and a cylinder jacket-shaped second partial surface (see Fig. 2) that bounds the ellipsoidal cap-shaped first partial surface (Fig. 2 shows a closing head forming a ellipsoidal cap-shaped first partial surface in the upper portion and a cylinder jacket shaped second partial surface in the lower portion).	
Regarding Claim 19, Becker teaches the device (rivet & sheets) of claim 18, wherein the staked or riveted workpiece (rivet) includes a pin (Fig. 1 show a rivet having a pin portion extending through holes in the sheets).
Regarding Claim 21, Becker teaches a method for staking or riveting a workpiece (rivet) that projects from a contacting surface (see Fig. above), the method comprising: 

wherein: 
at least a partial surface (see Fig. above) of the inner contour is formed in an ellipsoidal cap shape (Fig. 1, an upper portion (inner contour immediate surface) of the cavity (5) has an ellipsoidal shape); 
an inner-contour intermediate surface (see Fig. above), which is disposed between a rim (see Fig. above) of the inner contour on the pressing surface (Fig. 1, surface of cavity (5)) and the ellipsoidal cap- shaped partial surface (see Fig. above), is cylinder jacket-shaped (Fig. 1 a lower portion (inner-contour intermediate surface) of the cavity (5) has a cylindrical shape.); 
the introducing of the workpiece (rivet) into the workpiece receiving opening (Fig. 1, 5) causes at least a portion (Fig. 2, upper portion of the closing head) of the workpiece (rivet) to be deformed in conformity with the spherical  ellipsoidal cap-shaped partial surface of the inner contour; and material (Fig. 2, lower portion of the closing head) of the workpiece (rivet) that is in excess relative to an ellipsoidal segment volume that is covered by the ellipsoidal cap-shaped partial surface is deformed in conformity with the cylinder jacket-shaped inner-contour intermediate surface (Fig. 2 shows a closing head forming a ellipsoidal cap-shaped first partial surface in the upper portion and a cylinder jacket shaped second partial surface in the lower portion).

Allowable Subject Matter
Claims 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome above claim objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Knowlton (U.S. Patent No. 4,630,463), JPS6153127.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        9/14/2021